43 N.Y.2d 984 (1978)
Foelly Crane, Individually and as Administrator of The Estate of Rita Crane, Deceased, Respondent,
v.
Long Island College Hospital et al., Appellants, et al., Defendants.
Court of Appeals of the State of New York.
Argued February 6, 1978.
Decided March 21, 1978.
Joseph D. Ahearn for Long Island College Hospital, appellant.
Arthur Seiff and Anthony L. Schiavetti for Lucy S. Warren, as executrix of Robert F. Warren, deceased, appellant.
Samuel J. Sussman for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur in memorandum.
*985MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
In determining whether the plaintiff established a prima facie case of negligence against the defendants, testimony offered at the trial should be considered in the light most beneficial to plaintiff, alllowing every favorable inference which can reasonably be drawn from such testimony. (Sagorsky v Malyon, 307 N.Y. 584.) The evidence in this malpractice action, by admission and expert testimony, reveals that the injury sustained by the decedent was tourniquet paralysis of the left arm brought about by excessive pressure applied to the arm, causing an injury of the nerves. No evidence was offered by the defendants to rebut this conclusion. Since the jury could reasonably find, as it did, that the injury sustained was brought about by the defendants, while acting in concert during the course of the operation, the verdict should not have been set aside and it was, therefore, properly reinstated by the Appellate Division. (Cooke v Drigant, 289 N.Y. 313.)
Order affirmed.